Citation Nr: 0615118	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
condition secondary to service-connected left knee disability 
and, if so, whether service connection is now warranted.

2.  Entitlement to an increased rating for service-connected 
osteoarthritis of the left knee with chondromalacia patella, 
residuals of left knee trauma, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2003 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee condition secondary to service-connected left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's service-connected osteoarthritis of the left 
knee with chondromalacia patella, residuals of left knee 
trauma, is manifested by complaints of pain, stiffness, and a 
locking sensation, but there is no objective evidence of 
instability or subluxation, or of limited or painful motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected osteoarthritis of the left knee with 
chondromalacia patella, residuals of left knee trauma, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257-5003 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for residual trauma, left knee, moderate, 
was granted with a 10 percent evaluation assigned under 
Diagnostic Code 5257, effective March 9, 1979.  This rating 
is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2005); May 1979, June 1998 and February 
2003 rating decisions.  The veteran filed a claim for an 
increased rating in April 1998.  The RO subsequently re-
characterized the disability as osteoarthritis of the left 
knee with chondromalacia patella by MRI, residual trauma, 
left knee, moderate, and continued the 10 percent evaluation 
under Diagnostic Codes 5257 and 5003.  The veteran filed a 
second claim for increased rating in July 2002, and has 
appealed a February 2003 rating decision that continued the 
10 percent evaluation for osteoarthritis of the left knee 
with chondromalacia patella, residuals of left knee trauma.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2005), 
ratings higher than 10 percent are provided for moderate (20 
percent) and severe (30 percent) recurrent subluxation or 
lateral instability of the knee.  Pursuant to 38 C.F.R. 
§ 4.71a, DC 5003 (2005) degenerative arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  

The evidence of record does not support a rating in excess of 
10 percent under DC 5257 for service-connected osteoarthritis 
of the left knee with chondromalacia patella, residuals of 
left knee trauma.  The veteran's private physician has not 
indicated that the veteran exhibits any instability or 
subluxation in his left knee.  See September 2002 statement 
from Dr. Morales.  During a January 2003 VA compensation and 
pension (C&P) joints examination, the VA examiner noted that 
he could not adequately test for mediolateral instability as 
the veteran claimed severe pain upon light touch, but he 
indicated a visual absence of dislocation, subluxation and 
instability.  The most recent VA examination confirms that 
there is no evidence of subluxation or instability of the 
left knee.  See August 2004 VA C&P examination report.  In 
the absence of either instability or subluxation, an 
increased rating under this DC is not warranted.  

The other diagnostic criteria related to the knees and legs 
have also been considered.  These diagnostic codes, however, 
are simply not applicable to the veteran's service-connected 
osteoarthritis of the left knee with chondromalacia patella, 
residuals of left knee trauma, as there is no evidence of 
ankylosis (DC 5256), dislocation or removal of the semilunar 
cartilage (DC 5258 and 5259), impairment of the tibia and/or 
fibula (DC 5262) or genu recurvatum (DC 5263).  See January 
2003 and August 2004 VA C&P examination reports; September 
2002 statement from Dr. Morales.  As such, neither an 
increased rating nor separate, compensable ratings are 
warranted under these DCs for service-connected 
osteoarthritis of the left knee with chondromalacia patella, 
residuals of left knee trauma.  Nor is an increased rating, 
or separate, compensable ratings warranted under either DCs 
5260 and 5261, as the veteran has not exhibited the requisite 
limitation of flexion or extension.  See January 2003 and 
August 2004 VA C&P examination reports (flexion to 140 
degrees and extension to zero; full active range of motion to 
135 degrees, respectively).  

For a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating. VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  In this case, the examiners in January 2003 and 
August 2004 each reported no objective evidence of painful 
motion on examination, and described full range of motion of 
the knee.  In the absence of painful or limited motion, a 
separate, compensable rating is not supported under DC 5003-
5010.

Consideration has also been given regarding whether an 
increased rating is warranted on the basis of functional 
impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
During the January 2003 VA examination, the veteran did not 
refer to any limitation in his job and no painful motion was 
noted upon range of motion testing.  During the August 2004 
VA examination, there was no evidence of additional 
limitation in motion or function due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  As 
such, there is no evidence to support a higher rating for 
osteoarthritis of the left knee with chondromalacia patella, 
residuals of left knee trauma, on the basis of limitation of 
function due to pain.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed a February 2003 rating decision that 
continued the 10 percent evaluation for service-connected 
osteoarthritis of the left knee with chondromalacia patella, 
residuals of left knee trauma.  Prior to the issuance of this 
decision, the veteran was advised of the necessary evidence 
to substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See August 2002 RO letter.  The veteran was later 
informed of the need to provide any evidence in his 
possession pertinent to the claim.  See September 2002 
Statement of the Case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  

The claim for service connection for the disability at issue 
was substantiated decades ago.  Thus, there is no prejudice 
in the failure to provide the veteran with the five elements 
of a service-connection claim.  Nor has the veteran been 
prejudiced by VA's failure to provide notice as to the 
effective date of any increased rating, as the claim for 
increased rating is being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded several VA 
examinations in connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation greater than 10 percent for service-
connected osteoarthritis of the left knee with chondromalacia 
patella, residuals of left knee trauma, is denied.  


REMAND

Further evidentiary development is warranted before a 
decision can be issued on the merits of the veteran's claim 
for service connection for a right knee condition secondary 
to service-connected left knee disability so as to ensure 
that the appellant's due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2005), are met.  The specific bases for remand are set forth 
below.

The veteran's claim for service connection for a right knee 
condition as secondary to his service-connected left knee 
disability was previously denied by rating decision dated 
June 1998.  Although the veteran submitted a Notice of 
Disagreement (NOD) in July 1998 and a Statement of the Case 
(SOC) was issued in October 1998, he did not file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(b) (1997) (a Substantive Appeal must be 
filed within 60 days from the date that the AOJ mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of notification of the 
determination being appealed, whichever period ends later).  
An unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2005).  

The veteran filed a second claim in July 2002.  Although not 
treated as a claim to reopen, the RO continued the previous 
final decision rendered in June 1998.  See February 2003 
rating decision.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
If the claimant can present new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  See Kent v. Nicholson, No. 04-181 (March 
31, 2006).  

In an August 2002 letter, the RO informed the veteran of what 
the evidence must show to establish entitlement to service 
connection and of the need to submit new and material 
evidence in order for his previously denied claim to be 
reconsidered.  This letter did not notify the veteran of what 
evidence was needed to substantiate a claim for service 
connection on a secondary basis; nor did it provide notice as 
to what evidence was needed to satisfy that element(s) of 
service connection that had been lacking before, as required 
by Kent.  As such, the claim must be remanded in order to 
comply with these new notice requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection on a secondary basis, 
as required by Kent v. Nicholson, No. 04-
181 (March 31, 2006).  

2.  After the above and any other 
development that is deemed necessary has 
been completed by the RO, readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


